Citation Nr: 0302810	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  94-08 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a cataract disorder, to 
include as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Clark C. Evans, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1959.  Service records show he was exposed to ionizing 
radiation between April and June 1958 as a participant in 
Operation HARDTACK I.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In August 1995, the veteran 
testified at an RO hearing.  A copy of the transcript has 
been associated with the claims file.

In October 1997, the Board denied service connection for 
cataracts as a result of exposure to ionizing radiation and 
found the claim was not well grounded as no current 
disability was shown by competent medical evidence.  After a 
motion for reconsideration was denied, the veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  On August 11, 1999, the Court vacated and remanded 
the Board's October 1997 decision for referral to VA's Under 
Secretary for Benefits and readjudication.

In February 2000, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to 38 U.S.C.A. § 
7107 (West 1991) and 38 C.F.R. § 20.900(c) (2002).

In March 2000, the Board remanded the case to the RO for the 
additional development mandated by the Court's Order.  In a 
March 2001 decision, the Board denied the claim on the 
merits.  After a motion for reconsideration was denied, the 
case was returned to the Court for further appellate 
consideration.  In an October 2001 Joint Motion for a Remand 
and for a Stay of Proceedings (Joint Motion), the parties 
asked that the matter be remanded to the Board for a 
discussion of, and consideration of, the application and the 
effect of the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)).  By Order entered in October 
2001, the Court granted this motion, vacated the March 2001 
Board decision, and remanded the case to the Board for 
readjudication and disposition consistent with the Joint 
Motion and the VCAA.

The Board pursued additional development, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  After 
attempted, but unsuccessful, development, the Board gave 
notice of the development as required by Rule of Practice 903 
and provided 60 days for the veteran to respond.  See 67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903 (2002)).  The case now is before the Board for 
further appellate consideration.

A review of the record indicates that in statements received 
in November and December 1996, the veteran appeared to have 
raised claims for service connection for a gall bladder 
disorder and to reopen a claim for service connection for a 
nervous (psychiatric) disorder.  These matters are referred 
to the RO for clarification and appropriate action.

FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate his claim.

2.  The veteran was exposed to radiation during active 
service.

3.  Private medical reports dated October 1995 and March 1996 
included diagnoses of posterior subcapsular cataracts, a 
radiogenic disease.

4.  Persuasive medical evidence demonstrates that the veteran 
does not have cataracts and that a claimed cataract disorder 
first was diagnosed more than 35 years after his discharge 
from service and is not related to any incident of active 
duty, including exposure to ionizing radiation.


CONCLUSION OF LAW

Claimed cataract disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein, to include as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West Supp. 2002)) became law.  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, the VCAA 
also modified the circumstances under which VA's duty to 
assist a claimant applies, and how that duty is to be 
discharged.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise a claimant 
of the status of those efforts, and an enhanced requirement 
to provide a VA medical examination or obtain a medical 
opinion in cases where such a procedure is necessary to make 
a decision on a claim.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001).  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim. 

In this case, the Board finds that VA's duties to notify and 
assist have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information needed to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of discussions in December 1993, August 1995, 
and January 1996 RO and hearing officer's decisions and 
statements made at an August 1995 RO hearing, a February 1994 
statement of the case (SOC), supplemental statements of the 
case (SSOCs) issued in August 1995, January 1996, May 1996, 
June 1997 and November 2000, Board decisions and remands 
issued in November 1996, November 1997 and March 2001, a 
November 1998 Appellee's Motion for Summary Affirmance, a 
February 1998 Board denial of reconsideration of a previous 
Board decision, an August 1999 Court decision, the October 
2001 Joint Motion, and informational letters sent to the 
veteran in November 1993, March 1995, November 1999, October 
2000, November 2001, April 2002, and September 2002.  
Specifically, the veteran was told that the persuasive 
evidence indicated that he did not have posterior subcapsular 
cataracts related to in-service exposure to radiation and 
that claimed cataracts were not associated with injury, 
disease or an event noted during active service, but were age 
related.  VA also attempted to inform him of which 
information and evidence he was to provide and which 
information and evidence VA would attempt to obtain on his 
behalf.  VA specifically notified the veteran by 
informational letters that he needed to furnish medical 
treatment records showing a diagnosis of posterior 
subcapsular cataracts to include earliest date of diagnosis 
and beginning date of treatment (November 1993), to provide 
competent scientific or medical evidence showing that the 
claimed disorder is radiogenic (caused by exposure to 
ionizing radiation) in nature (March 1995), and to furnish 
copies of records from the University of Mississippi Medical 
Center for 1984 and 1985 (September 2002).  Therefore, VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

After examining the record, the Board also is satisfied that 
all relevant facts pertaining to the veteran's service-
connection claim have been properly developed, to the extent 
possible, as service personnel and medical records, non-VA 
and VA medical records and reports, Social Security 
Administration (SSA) records, VA examination reports dated in 
September 1983, January 1986, November 1995, May 1996 and 
April 1997, a transcript of an August 1995 RO hearing, an 
August 2000 Defense Threat Reduction Agency (DTRA) individual 
dose assessment, an October 2000 individual radiation review 
opinion from the Chief, Public Health and Environmental 
Hazards Officer, and an October 2000 individual radiation 
opinion from the Director of VA's Compensation and Pension 
Service have been associated with the file.  In a September 
2002 letter, VA informed the veteran that it had been 
unsuccessful in obtaining records identified by the veteran 
from the University of Mississippi Medical Center for 1984 
and 1985 and gave him an opportunity to supply these records.  
In an October 2002 response, attaching copies of newspaper 
articles dated in 1984 and duplicates of a March 1996 
statement from Michael Coleman, M.D. and a July 1993 
statement from Millard S. Costilow, M.D., the veteran stated 
that if VA could not obtain the records what made VA think 
that he could.  The Board observes that the duty to assist is 
not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993).  

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
Supp. 2002).  In this connection, the Board finds that the 
service personnel and medical records, the various VA 
examination reports, SSA, non-VA and VA medical records and 
reports, the RO hearing transcript, and various individual 
radiation dose opinions, which confirm that the veteran was 
exposed to radiation while in service and evaluate whether 
claimed cataracts are due to exposure to radiation or are 
related to service, are adequate for determining whether 
service connection is warranted.  Thus, the Board finds that 
the VA has obtained, or made reasonable efforts to obtain, 
all medical evidence, which might be relevant to the 
veteran's claim.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2002).

Under these circumstances, the Board finds that the VCAA 
does not mandate another examination, additional 
development or notification.  The requirements of the 
VCAA have been met to the extent possible, and there 
would be no possible benefit from remanding this case to 
the RO for its consideration of the requirements of the 
VCAA in the first instance.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an 
unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  Additionally, the Board's 
consideration of the VCAA regulations in the first 
instance is not prejudicial to the appellant because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

In this case, the veteran is not prejudiced by the Board's 
consideration of his service-connection claim as VA has 
already met all notice and duty to assist obligations to the 
veteran under the VCAA.  All of the relevant evidence has 
been considered.  The veteran also provided testimony at an 
RO hearing in August 1995 and indicated in a June 1994 VA 
Form 9 that he did not want a Board hearing.  Thus, the Board 
finds that there has been no prejudice to the veteran that 
would warrant further notification or development.  As such, 
the veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. at 393.

I.  Background

Service personnel records indicate the veteran was exposed to 
ionizing radiation in service.  He was assigned to Eniwetok 
where he participated in Operation HARDTACK I.  Service 
medical records include a Record of Exposure to Ionizing 
Radiation (DD Form 1141) which indicates the veteran received 
an accumulative total dose of 2.280 rem during the period 
from March 15, 1958, to September 15, 1958.  The United 
States Defense Nuclear Agency subsequently confirmed this 
data.

Service medical records are negative for complaints of eye 
problems or diagnosis of an eye disability.  The veteran's 
February 1959 separation examination revealed normal eyes, 
pupils, ocular motility, and ophthalmoscopic examination.  In 
the medical history portion of that report, the veteran 
denied eye trouble.

At a September 1983 VA radiation examination, the veteran 
reported that his active service included a 6-month 
assignment during several tests of Operation HARDTACK I.  The 
veteran indicated that he did not move to the site of the 
explosion and that he wore a dosimeter badge during all 
tests.  He claimed that he had experienced no other radiation 
exposure.  The examiner noted the veteran had visual 
problems, possibly related to optic atrophy, but that there 
was no evidence of cataract.  The treatment plan included 
recommendation for an eye examination but there is no 
indication the veteran was subsequently examined.

In an August 1985 statement, Mike C. Campbell, M.D., a 
private physician, indicated that he had examined the veteran 
on three separate occasions and that examination of the 
veteran's eyes revealed the right eye to be within normal 
limits and the left eye to have macular degeneration that was 
progressive.  No opinion as to etiology was provided.  

In September 1985, the veteran requested service connection 
for various disorders, to include one for an eye disorder and 
the RO asked him to furnish medical evidence of a disability 
from Dr. Campbell.

In an October 1985 statement, Dr. Campbell noted that he had 
examined the veteran last in August 1985, with a history of 
decreased visual acuity in the left eye.  Examination 
revealed the pupils to be equal and reactive to light and 
accommodation.  Motility and the anterior segments of both 
eyes were within normal limits.  Peripheral fields were full.  
The left eye revealed increased macula dystrophy.  Best 
corrected visual acuity was 20/20 in the right and 20/60- in 
the left.  Applanation tension was 15 in the right and 16 in 
the left.  Glasses were prescribed for best corrected visual 
acuity.

In November 1985, the RO asked the veteran to clarify whether 
he was claiming service connection for an eye condition.  In 
December 1985, the veteran responded that his claim included 
service connection for a left eye condition.
 
In a January 1986 VA examination report, the examiner 
indicated that the veteran's eye condition would be the 
subject of a separate VA ophthalmologic examination.  
However, the record indicates that the veteran failed to 
report for audio and eye examinations.

In a March 1986 decision issued in April 1986, the RO denied 
service connection for a left eye condition.  In that 
decision, the RO noted that service medical records were 
negative for treatment of eye trauma or of a chronic eye 
disorder; that the private medical records revealed that the 
right eye was normal and the left eye had macular 
degeneration; and that the veteran had failed to report for 
his VA eye examination.

In September 1990, the veteran requested service connection 
for residuals of radiation exposure during active service, 
including loss of vision.

In April 1991, the RO disallowed his claim for failure to 
prosecute because the veteran failed to submit information, 
which the RO had requested.

In July 1993, the veteran again requested entitlement to VA 
disability compensation.  The veteran stated that he had been 
exposed to a large amount of radiation in a short period of 
time during service at Eniwetok and that, since then, he had 
experienced eye problems including the loss of his sight in 
the left eye.

In a September 1993 private medical statement, C. J. 
Marascalco, O. D., noted that examination revealed hyperopia, 
astigmatism, and presbyopia.  In addition, the veteran had 
macular disease to the left eye.  No opinion as to etiology 
was provided.

February 1995 VA treatment records show that the veteran 
reported a 20-year history of decreased left eye visual 
acuity and that he was status post laser surgery.  The 
diagnoses included chronic left eye macular changes.

June 1995 VA treatment records reflect that the veteran had 
been exposed to atomic radiation and include diagnoses of 
refractive error and a left eye macular scar.  No opinion as 
to etiology was provided. 

In a July 1995 letter, the veteran contended that he had been 
exposed to a higher level of radiation than indicated by 
service records.  He reported his duties had included 
cleaning sand from the living quarters of officers and pilots 
and that he had been exposed to higher levels of radiation as 
a result of that activity.

At an August 1995 RO hearing, the veteran testified that the 
doctor who performed laser surgery on his left eye in 1984 
had informed him that the cause of his left eye problem prior 
to surgery could not be proven or disproved because the laser 
surgery had destroyed all evidence of the eye disorder.  The 
veteran stated that he was losing his vision due to cataracts 
and other eye disorders.

An October 1995 private medical report from Carl J. 
Marascalco, O.D. contains diagnoses of posterior subcapsular 
cataracts in both eyes and left eye macular disease.  No 
opinion as to etiology was provided.

At a November 1995 VA visual examination, the veteran 
reported that he had been exposed to radiation while serving 
in the South Pacific, that he had a history of retinal 
problems which required laser treatment in 1984 and that he 
had been told that he had cataracts developing in both eyes.  
On examination, the cornea were clear and the anterior 
chambers were deep and clear.  The discs showed 1+ nuclear 
sclerotic cataract change in both eyes.  The pupils were 
equal and reactive to light.  Extraocular muscles were 
orthophoric with full gaze.  Visual fields were grossly full 
on the right eye.  Left eye vision was too poor to test.  
Fundus examination revealed 0.3 cup disc ratio, pink and 
sharp margins.  The macula, vessels and periphery of the 
right eye appeared within normal limits.  In the left eye, 
there was marked scarring of the posterior pole including the 
macular area.  The impression included mild nuclear sclerotic 
cataracts in both eyes and macular scar of the left eye.  The 
examiner added that the veteran had mild cataracts to both 
eyes but they were of the nuclear sclerotic variety, not 
posterior subcapsular cataracts.  The examiner noted that the 
veteran had extensive macular scarring in the left eye 
leaving him legally blind without hope of improvement of 
vision in that eye.  The examiner counseled the veteran to 
wait as long as possible before undergoing any cataract 
extraction in the right eye because he had vision only in 
that eye. 

In a March 1996 private medical statement, Michael Coleman, 
M.D. indicated that he had examined the veteran eight days 
earlier.  The veteran had complained of some poor vision, 
especially when reading and gave a history that his left eye 
had been bad since he was about 35 years of age and that he 
had had laser surgery done on the left eye in 1984.  
Examination revealed applanation tension of 19 on the right 
and 20 on the left.  Slit lamp examination revealed very 
minimal posterior subcapsular cataracts in both eyes.  The 
impressions included early posterior subcapsular cataract in 
both eyes and retinal macula scar of the left eye.  No 
opinion as to etiology was provided.

At a May 1996 VA visual examination, the veteran reported 
exposure to radiation in service.  He gave a history of poor 
vision in the left eye since he was about 35 years old with 
some laser surgery in the left eye in 1984.  The veteran 
indicated that he had been told by a private ophthalmologist 
and optometrist that he had posterior subcapsular cataracts.  
He was concerned because his initial VA examination did not 
diagnose that type of cataract, the only kind for which he 
would be compensated for radiation exposure.  On examination, 
the cornea were clear and the anterior chambers were deep and 
clear.  The lenses showed minimal nuclear sclerotic cataract 
change in both eyes.  "No, repeat no," posterior subcapsular 
cataract change was detected in either eye.  The pupils were 
equal and reactive to light.  Extraocular muscles were 
orthophoric with full gaze.  Visual fields seemed full 
peripherally in both eyes.  Applanation tension was 16 in 
both eyes.  Fundus examination revealed 0.3 cup disc ratio, 
pink and sharp margins.  The macula, vessels and periphery of 
right eye appeared within normal limits.  In the left eye, 
there was extensive macular scar present.  The impression 
included minimal nuclear sclerotic cataract change in both 
eyes and macular scar of the left eye.  The examiner added 
that the veteran was legally blind in the left eye due to 
extensive macular scarring.  There was a very minimal nuclear 
sclerotic change present in both eyes, basically a normal 
amount for a person in his late 50s.  It was not visually 
significant.  The veteran's vision was 20/20 in the right 
eye.  The examiner emphasized that he concurred with the 
previous VA examiner that there was no evidence of posterior 
subcapsular cataracts in either eye.  It was noted that the 
veteran would be sent for slit lamp photography to document 
the fact that there were no present posterior subcapsular 
cataracts; however, records show that slit lamp photography 
was not completed at that time.

VA medical records dated in June 1996 included a diagnosis of 
left eye macular scar of unknown etiology.

In November 1996, the Board denied the veteran's claims for 
service connection for the residuals of ionizing radiation, 
other than cataracts, including multiple joint pain, an ear 
disorder, headaches, memory loss, an upper respiratory 
infection, and hiatal hernia, and remanded his claim for 
service connection for cataracts secondary to ionizing 
radiation exposure for additional development.

In a December 1996 statement, the veteran reported he had 
been exposed to radiation during active service and since 
then had experienced various health problems.  He stated he 
had undergone laser surgical treatment for a left eye 
disorder in 1984 or 1985 to prevent the disorder from 
worsening.  The veteran reported that he was nearly blind in 
his left eye and had cataracts in each eye.  In a January 
1997 statement, he reported that VA sent him to a private 
medical center in 1984 or 1985 where he underwent laser eye 
surgery.

At an April 1997 VA visual examination, the veteran claimed 
radiation exposure in 1958 and gave a history of loss of 
visual acuity of the left eye dating back to approximately 
age 37 and a progressive history of blurring, particularly 
near, over the last 15 years.  There was no history of injury 
to the eyes.  On examination, the veteran's lids, 
conjunctiva, cornea, pupillary reactions and anterior 
chambers were normal.  Extraocular muscle function was 
normal.  A slit lamp examination revealed cornea and lens 
were clear and anterior chambers were deep and clear.  There 
was no evidence of posterior subcapsular cataract opacities 
in either eye or, nuclear sclerosis or nuclear cataract that 
was out of the ordinary for a person of the veteran's age.  
The right eye visual fields were within normal limits and 
left eye visual fields could not be ascertained due to poor 
central vision acuity.  The veteran's intraocular pressure 
was 19/19 by applanation.  Funduscopic examination revealed a 
normal disc macular and vessels in the periphery in the right 
eye.  There was a large atrophic macular scar in the left 
eye.  The veteran did not complain of diplopia.  Slit lamp 
photographs documented the absence of cataracts.  The 
diagnoses included hyperopia, astigmatism, presbyopia, and 
macular scar of the left eye.  The examiner added that there 
was no evidence of posterior subcapsular cataract or nuclear 
cataract in either eye.  While slit lamp examination revealed 
some irregularities in the posterior capsules of both eyes, 
these were not in the fashion typical for posterior 
subcapsular cataracts.  The examiner added that posterior 
subcapsular cataracts were usually located just under the 
posterior capsule of the lens and most commonly would have a 
disc form, disc shape, or plate shape appearance.  Radiation 
cataracts or cataracts secondary to steroid therapy might be 
somewhat thicker but would be located in this area of the 
lens.  A nuclear cataract would occupy the center of the 
lens.  The examiner noted that all persons as they age 
develop a certain degree of nuclear sclerosis and nuclear 
cataract occurs when this nuclear sclerosis interferes with 
central vision or causes increasing myopia.  But the examiner 
added that neither of these was present in the veteran's 
case.  The examiner noted that slit lamp photographs were 
taken and documented the absence of cataracts.  The examiner 
concluded that there was no obvious etiology of the macular 
scar in the left eye that could be ascertained from 
examination or from the old records.

In October 1997, the Board denied the veteran's claim for 
service connection for cataracts secondary to ionizing 
radiation exposure.

In November 1997, the veteran requested reconsideration of 
the Board decision and noted that he had experienced various 
medical problems subsequent to his exposure to radiation 
during active service.  He also reported that a physician had 
performed laser surgery to his left eye in 1984 and that 
later he developed cataracts to his right eye.

In February 1998, the Board denied the veteran's request for 
reconsideration.

In an August 1999 decision, the Court concluded that due to 
an incomplete appellate record the case warranted a remand.  
The decision stated that because it had been determined that 
the veteran was exposed to ionizing radiation as a result of 
his participation in the atmospheric testing of nuclear 
weapons and as there was evidence the veteran had developed a 
radiogenic disease, posterior subcapsular cataracts, after 
service he was entitled to a referral for further 
consideration by the Under Secretary for Benefits under 38 
C.F.R. § 3.311(b)(1)(iii).  In an August 1999 Order, the 
Court vacated the October 1997 Board decision, and remanded 
the case for further development in accord with its decision. 

In March 2000, the Board remanded the case to the RO for 
additional development in accordance with the Court's August 
1999 Order.

In August 2000 the United States Department of Defense (DOD), 
DTRA verified that records showed the veteran was present 
during Operation HARDTACK I.  A careful search of dosimetry 
data revealed a recorded dose of 2.28 rem gamma.  Scientific 
dose reconstruction indicated the veteran would probably have 
received an additional dose of 0.12 rem gamma.  His total 
dose was reported as 2.4 rem gamma with an upper bound of 2.9 
rem gamma and the dose to the lens of his eyes was 3.5 rem.  
A Defense Nuclear Agency fact sheet for Operation HARDTACK I 
and an executive summary from a National Academy of Sciences 
report addressing the accuracy of the radiation exposure 
information were attached.  The National Academy of Sciences 
report noted that their committee found no deficiencies in 
the methods used to determine the dose of radiation exposure.

In correspondence to VA's Under Secretary of Benefits, 
Compensation and Pension Service, dated in September 2000, 
the RO quoted the dose information reported by the DTRA and 
noted that a scientific dose reconstruction titled Neutron 
Exposure for DOD Nuclear Test Personnel (DNA-TR-84-405) 
indicated that due to the distance of the veteran's unit from 
ground zero he had virtually no potential for exposure to 
neutron radiation.

In a September 2000 statement, the veteran reported that film 
badges had only been issued in April 1958 and that the 
reported radiation dose did not account for radiation 
exposure from January to April.  He also stated that 
radiation exposure from swimming in contaminated waters were 
not reflected in the report and the fact that he had been 
exposed to radiation in a period of time less than a full 
year had not been properly considered.

In an October 2000 opinion, the Chief, Public Health and 
Environmental Hazards Officer noted that based upon the DTRA 
dose report and information provided in the Health Effects of 
Exposure to Low Levels of Ionizing Radiation (BEIR V) it was 
unlikely that the veteran's cataracts were attributable to 
exposure to ionizing radiation in service.  The threshold 
dose of radiation resulting in lens opacities in atomic bomb 
survivors was approximately 60-150 rads while the threshold 
for persons treated with X-rays to the eye was approximately 
200-500 rads.

In October 2000, the Director of VA's Compensation and 
Pension Service opined that, based upon the Under Secretary 
of Health's October 2000 opinion and a review of the entire 
evidence of record, there was no reasonable possibility that 
the veteran's cataract disability was the result of ionizing 
radiation exposure during active service.

By letters dated in July and August 2002, the Board requested 
records from the University of Mississippi Medical Center, 
identified by the veteran.  However, the Board was notified 
that the medical center had no records for the veteran for 
the requested dates.  In a September 2002 letter, the Board 
notified the veteran of its unsuccessful attempts to secure 
the records and asked him to provide the records within 60 
days.  In response, the veteran provided duplicates of 
records from other private physicians already associated with 
the claims file and copies of newspaper articles on radiation 
exposure dated in 1984.
 
Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West Supp. 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  
Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as 
sensorineural hearing loss, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the veteran must show that he 
was exposed to ionizing radiation, that he has manifested one 
of the listed radiogenic diseases or that, absent presumptive 
service connection, he can prove that his current disability 
was caused by radiation exposure.  38 U.S.C.A. §§ 1112, 
1154(a) (West 1991 & Supp. 2002); 38 C.F.R. §3.311 (2002).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II, which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii) (2002).  Thus, it includes onsite 
participation as a member of the garrison or maintenance 
forces on Eniwetok during the periods of June 21, 1951, 
through July 1, 1952, August 7, 1956, through August 7, 1957, 
or November 1, 1958, through April 30, 1959 and for Operation 
HARDTACK I for the period of April 28, 1958 through October 
31, 1958.  38 C.F.R. § 3.309(d)(3)(iv)(C), (O).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

First, certain types of cancer are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The following 
diseases shall be service-connected even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307 
are also satisfied: Leukemia (other than chronic lymphocytic 
leukemia), cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancreas, bile ducts, 
gall bladder, salivary gland, and urinary tract ("urinary 
tract" means the kidneys, renal pelves, ureters, urinary 
bladder, and urethra), multiple myeloma, lymphomas (except 
Hodgkin's disease), primary liver cancer (except if cirrhosis 
or hepatitis B is indicated), and broncho-alveolar carcinoma.  
38 C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected under 
38 C.F.R. § 3.311.  If a radiation claim is based on a 
disease other than one of those listed in 38 C.F.R. § 
3.311(b) VA shall nevertheless consider the claim under the 
foregoing provisions provided that the claimant has cited or 
submitted competent scientific or medical evidence that the 
claimed condition is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4).

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, Leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. § 
3.311(b)(5).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge was in fact "incurred" during service, to 
include as the result of exposure to ionizing radiation 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In this case, the evidence demonstrates the veteran was 
exposed to ionizing radiation during active service. 

Turning to the evidence, the relevant clinical records show 
that the veteran was diagnosed by private physicians as 
having subcapsular cataracts and by VA examiners with age-
related nuclear sclerotic cataract changes or no cataracts.  
Neither type of cataracts is afforded the presumption under 
38 C.F.R. § 3.309(d). 

The Board next turns to consideration under 38 C.F.R. § 
3.311.  This regulation provides instruction on the 
development of claims based on exposure to ionizing radiation 
and does not refer to any other types of radiation exposure.  
Section 3.311(a) calls for the development of a dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either § 3.307 or § 3.309, 
and where it is contended that the disease is a result of 
ionizing radiation in service.  "Radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. 
§ 3.311(b)(2)(i)-(xxiv).  As noted above, private physicians 
have diagnosed the veteran with posterior subcapsular 
cataracts, which is listed as a radiogenic disease under 38 
C.F.R. § 3.311.

It bears particular emphasis that 38 C.F.R. § 3.311 provides 
a list of diseases which are not presumed to be service-
connected, but as to which "special procedures to follow" in 
evidentiary development were established for claims of 
service connection based upon exposure to ionizing radiation.  
Accordingly, this regulation does not assure that such a 
claim will be granted, but it affords the claimant certain 
procedural advantages in attempting to prove service 
connection.  See Hilkert v. West, 12 Vet. App. 145, 148 
(1999) (en banc).

In accordance with the procedures established for 
adjudicating claims based on exposure to ionizing radiation, 
the RO obtained an individual dose assessment provided by the 
DTRA and a VA medical advisory opinion relying on that 
individual assessment.  In the referral letter, it was noted 
that the veteran was present at Operation HARDTACK conducted 
in 1958.  The DTRA dose estimates and opinion are specific to 
the veteran and to Operation HARDTACK I are based on 
significant research and study of the effects of radiation 
from Operation HARDTACK I.  In August 2000, the DTRA verified 
that dosimetry data revealed the veteran was exposed to a 
recorded total dose of 2.4 rem gamma with an upper bound of 
2.9 rem gamma and a dose to the lens of his eyes of 3.5 rem.  
In October 2000, the VA Chief of Public Health and 
Environmental Hazards Officer concluded that the veteran had 
been exposed to the following doses of ionizing radiation 
during military service: a recorded total dose of 2.4 rem 
gamma with an upper bound of 2.9 rem gamma and a dose to the 
lens of his eyes of 3.5 rem.  An independent report found no 
deficiencies in the methods used to determine the dose of 
radiation exposure.  In light of the estimated dosage, the 
officer opined that it was unlikely that the veteran's 
cataracts could be attributed to exposure to ionizing 
radiation in service.  In an October 31, 2000 letter, the 
Director of VA's Compensation and Pension Service stated that 
he had received and reviewed the opinion from the Under 
Secretary of Health.  He noted that the Under Secretary 
advised that it was unlikely that the veteran's cataracts 
could be attributed to exposure to ionizing radiation in 
service.  The opinion was that there was no reasonable 
possibility that the veteran's cataracts were the result of 
exposure to radiation in service.  In light of this opinion, 
which weighs against the veteran's claim, the Board finds 
that service connection for cataracts cannot be granted under 
38 C.F.R. § 3.311.

The veteran has provided no competent evidence demonstrating 
that the dose information of record is inaccurate.  The Board 
acknowledges the veteran's contentions that the DTRA dose 
assessment underestimated his exposure as it did not consider 
radiation exposure from cleaning sand from the living 
quarters of officers and pilots, swimming in contaminated 
waters or the fact that he had been exposed to radiation in a 
period of time less than a full year had not been properly 
considered.  The Board observes that the individual dose 
assessment included the veteran's readings on his film 
badges, which recorded his exposure in general and to all of 
Operation HARDTACK I's tests.  The veteran is advised that he 
always has the option of submitting his own dosage estimate 
from a competent "credible source," as defined at 38 C.F.R. § 
3.311(a)(3)(ii).  Nothing from the veteran offers an 
alternative dose from a credible source.  38 C.F.R. § 
3.311(a).

The Board observes that the veteran testified that he had 
been diagnosed with posterior subcapsular cataracts in the 
mid-1990s.  In this case, the record contains more than five 
medical statements or opinions on the question of whether the 
appellant has a posterior subcapsular cataracts, which may be 
related to service.  "It is the responsibility of the BVA . . 
. to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood, 1 Vet. App. at 192-93).  With regard to the weight to 
assign to these medical opinions, the Court has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . .   
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . . "  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Although the private medical statements dated in 
October 1995 and March 1996 included diagnoses of posterior 
subcapsular cataracts, a radiogenic disease, no opinion as to 
the etiology of the disorder was provided.  There also is no 
indication that the private medical examiners professed any 
acquired expertise in radiogenic diseases and no additional 
evidence, such as slit lamp photographs, was provided in 
support of the diagnoses.  Therefore, the Board finds these 
opinions warrant a lesser degree of probative weight than 
three VA medical examiners' opinions and the October 2000 
opinion from the Under Secretary for Health. 

The Board finds that the opinions of three VA examiners and 
the October 2000 opinion from the Under Secretary for Health 
are of far more probative weight when compared to the October 
1995 and March 1996 conclusory, private medical statements.  
The April 1997 VA examination report revealed no evidence of 
posterior subcapsular cataract opacities in either eye and no 
nuclear sclerosis or nuclear cataract that seemed out of the 
ordinary for a person the veteran's age.  The examiner 
provided a complete rationale for the opinion and indicated 
the veteran's medical records had been reviewed in 
conjunction with the examination.  In addition, slit lamp 
photographs were taken to document the absence of cataracts.  
The evidence also includes an October 2000 opinion from the 
Under Secretary for Health noting that based upon the DTRA 
dose report and review of scientific reference material that 
it was unlikely the veteran's cataracts were attributable to 
exposure to ionizing radiation in service.

While the October 2000 Under Secretary for Benefits finding 
did not specifically refer to the factors to be considered 
under 38 C.F.R. § 3.311(e), the evidence specifically 
referred to in the opinion included reference to medical and 
scientific evidence as to the probable dose in inducing the 
claimed disease.  In addition, the medical evidence of record 
includes an opinion as to the pathological characteristics of 
cataract changes in relation to the veteran's age.  
Therefore, the Board finds the rationale for the conclusion 
that there was no reasonable possibility that the claimed 
cataract disorder was caused by his in-service radiation 
exposure is adequate for a determination of the matter on 
appeal and is supported by the evidence of record.

Finally, with respect to the third method, the Board notes 
that the veteran has not presented any medical opinion 
attributing his cataracts to his radiation exposure in 
service and testified at the August 1995 RO hearing that the 
non-VA physician who performed laser surgery on the veteran's 
left eye had informed him that the cause of his left eye 
problem prior to surgery could not be proven or disproved 
because the laser surgery had destroyed all evidence of the 
eye disorder.  None of the other non-VA physicians offered an 
opinion attributing his claimed cataracts to his radiation 
exposure in service.  Neither the October 1995 nor the March 
1996 private medical statements contained any medical opinion 
relating the etiology of the cataracts to exposure to 
ionizing radiation while in service.  Moreover, the three VA 
examiners' attribute any nuclear sclerotic cataract changes 
to age and April 1997 slit lamp photography shows that the 
veteran does not have cataracts.  Finally, the Board observes 
that the April 1997 VA examiner added that, while slit lamp 
examination revealed some irregularities in the posterior 
capsules, bilaterally, there was no evidence of posterior 
subcapsular cataracts or nuclear cataracts in either eye.

Simply put, it does not appear that there is medical evidence 
of any complaints or findings regarding cataracts for at 
least 35 years after the veteran's discharge from service.  
As such, there is no medical evidence of a continuity of 
symptomatology to suggest a nexus to service.  There is also 
no medical opinion suggesting any such relationship.  The 
Board does not doubt the veteran's sincere belief that a 
causal relationship exists, but there must be medical 
evidence of causation.  The veteran's statements and 
testimony as a layperson are not competent to show a nexus to 
service.  See Grottveit, 5 Vet. App. at 92-93.  There is no 
evidence that he has the requisite medical expertise to enter 
a medical judgment as to the etiology of his eye disorder.  
See Espiritu, 2 Vet. App. 492 (holding that laypersons are 
not competent to offer medical opinions).  Therefore, the 
claim must be denied.

The Board acknowledges the veteran's attorney's request that 
the Board consider the requirements of Stone v. Gober, 14 
Vet. App. 116 (2000).  Contrary to the attorney's 
characterization of the decision, the Court in Stone found 
that VA had violated its duty to assist by failing to inform 
the appellant that she needed to submit the scientific 
studies she relied on in support of her claim, and that by 
failing to obtain the studies for consideration by the VA 
medical officer in making her determination, or, at a 
minimum, providing specific citations to the materials so 
that VA could access them in compliance with the Board's 
remand instructions.  Here, the veteran has not alluded to, 
nor indicated, the existence of particular studies, which he 
relied on in support of his claim.  Finally, even though the 
veteran provided copies of the newspaper articles related to 
atomic testing, they were not related to his particular case 
being articles on atomic testing, in general, or on operation 
CROSSROADS in particular and not to Operation HARDTACK I.
The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when needed to decide the claim.  38 U.S.C. § 5103A(d)(1) 
(West Supp. 2002).  However, VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim (38 U.S.C. § 
5103A(a)(2) (West Supp. 2002)).  In this case, even assuming 
that the veteran developed cataracts, the central question is 
whether the claimed cataracts began during or were manifested 
within six months or more following discharge from service, 
or whether they are causally linked to active duty.  Three 
separate VA physicians have provided opinions that address 
the veteran's main assertion that he has subcapsular 
cataracts that are due to exposure to ionizing radiation 
during service and the VA Chief Public Health and 
Environmental Hazards Officer has opined that it is unlikely 
that the veteran's cataracts could be attributed to exposure 
to ionizing radiation in service.  As to the need for another 
opinion addressing whether the disability at issue began 
during or is causally linked to any other incident of 
service, a physician who is requested to review the record 
and offer an opinion on the contended causal relationship 
would review the same evidence summarized above, to include a 
normal clinical evaluation of the veteran's eyes at the time 
of his separation from service and relevant abnormal clinical 
findings first reported more than 35 years after service.  In 
other words, there is no medical evidence dated during or 
proximate to service for the physician to examine or to cite 
in providing such a nexus opinion.  Under these 
circumstances, it is the Board's judgment that no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claims.  
In summary, the veteran's claimed cataracts were not present 
until many years after separation from service and were not 
caused by exposure to ionizing radiation in service.  
Accordingly, the Board concludes that the claimed cataracts 
were not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a cataract disorder, to include as due 
to exposure to ionizing radiation, is denied.



		
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

